  USDC IN/ND case 3:18-cv-00932-RLM document 35 filed 10/27/20 page 1 of 8


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

JENNIFER L. HUDAK,                       )
                                         )
                      Plaintiff          )
                                         )
            vs.                          ) CAUSE NO. 3:18-cv-932 RLM-MGG
                                         )
ARIELLE BRANDY and                       )
ST JOSEPH COUNTY                         )
BOARD OF COMMISSIONERS,                  )
                                         )
                      Defendants         )

                              OPINION AND ORDER

      Jennifer Hudak was a Democratic deputy clerk at the St. Joseph County

Board of Voter Registration. Arielle Brandy was her supervisor. Ms. Hudak

requested leave under the Family Medical Leave Act in October 2018, and then

resigned shortly after. She brings two claims, one against Ms. Brandy and the

county for constructive discharge in violation of the FMLA, and one against Ms.

Brandy for constructive discharge in violation of the First Amendment. The court

heard oral argument on the defendants’ motion for summary judgment on

October 20. For the following reasons, the court grants the motion in part.

      Summary judgment is appropriate when “the pleadings, depositions,

answers to the interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue of material fact and that

the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

A genuine issue of material fact exists whenever “there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.”
  USDC IN/ND case 3:18-cv-00932-RLM document 35 filed 10/27/20 page 2 of 8


Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). In deciding whether

a genuine issue of material fact exists, we accept the non-movant’s evidence as

true and draw all inferences in his favor. Id. at 255. The existence of an alleged

factual dispute, by itself, won’t defeat a summary judgment motion; “instead, the

nonmovant must present definite, competent evidence in rebuttal,” Parent v.

Home Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir. 2012), and “must

affirmatively demonstrate, by specific factual allegations, that there is a genuine

issue of material fact that requires trial.” Hemsworth v. Quotesmith.com, Inc.,

476 F.3d 487, 490 (7th Cir. 2007); see also Fed. R. Civ. P. 56(e)(2).

        The St. Joseph County Board of Voter Registration is run by bipartisan

managers, each of whom hires two deputies. Ms. Hudak was a deputy for the

Board’s Democratic member, Ms. Brandy. She took the position in January

2018.

        Ms. Hudak and Ms. Brandy supported different candidates for sheriff in

the May 2018 Democratic primary election. Ms. Hudak supported Tim Corbett;

Ms. Brandy supported William Redman. Mr. Redman won the primary and the

election. Ms. Hudak says her support for Mr. Corbett in the primary came up in

office conversation, and Ms. Brandy asked her how she could support a racist

candidate. Ms. Hudak alleges that Ms. Brandy expressed disapproval of her

support for Mr. Corbett more than once.

        Ms. Hudak was diagnosed with primary biliary cirrhosis in 2011, which

causes chronic fatigue. She submitted paperwork to the county for reduced

hours under the FMLA on October 15, 2018. The paperwork included a


                                        2
  USDC IN/ND case 3:18-cv-00932-RLM document 35 filed 10/27/20 page 3 of 8


certification from her doctor that said she could only work 40 hours and 5 days

per week. Ms. Hudak says that after she filed the paperwork, she realized her

doctor hadn’t included a restriction limiting her workdays to a maximum of 8

hours. She asked her doctor for an amended certification that also limited her

no more than 8 hours per day and submitted it to the county. The county

approved the revised request for FMLA leave and provided Ms. Hudak with

written notice of its approval.

      Ms. Brandy then provided Ms. Hudak with a “modified schedule” for

October 18 through November 9. The document she gave Ms. Hudak said: “The

schedule will be met with a minimum of 40 hours met, 8 hours a day, at 5 days

a week minimum per your FMLA request.” It also said, “Any violations of the said

schedule will be subject to a job performance review.” It listed time ranges on

some dates that exceeded 8 hours for the day. For example, the schedule called

for Ms. Hudak to work from 7:00 a.m. to 5:00 p.m. on Friday, October 19.

      Ms. Hudak and Ms. Brandy disagree as to what happened after Ms. Hudak

received the schedule. Ms. Brandy says that she told Ms. Hudak that she had

the option to choose when to come into work during the time frames on her new

schedule, as long as she met the 8-hour time limit. Ms. Hudak says Ms. Brandy

told her she was required to work the hours on her schedule and would be

subject to a performance review if she didn’t. Ms. Hudak says that when she

asked Ms. Brandy about being scheduled for too many hours under her FMLA

limitations, Ms. Brandy took her to the office of Kim Kirkowitz, the county’s




                                       3
  USDC IN/ND case 3:18-cv-00932-RLM document 35 filed 10/27/20 page 4 of 8


human resources director, who also said that Ms. Hudak must work the hours

listed on her schedule or face potential disciplinary action.

      Ms. Hudak says she tried to work her hours as assigned. On October 25,

2018, she arrived at work at 8:00 a.m. and told Ms. Brandy at 4:30 p.m. that

she needed to leave. Ms. Hudak says that Ms. Brandy told her she couldn’t leave,

and that she needed to stay into the evening to do training. Two of Ms. Hudak’s

colleagues, Donna Fredericks and Trisha Carrico, testified in depositions that

they overheard Ms. Hudak explaining to Ms. Brandy that she needed to leave for

the day. Ms. Carrico testified that Ms. Brandy told Ms. Hudak she had to work

that night. Ms. Hudak told Ms. Brandy she wouldn’t stay, and she left. She didn’t

go to work on October 26, and she resigned on October 27.

      Ms. Hudak’s first claim is for constructive discharge in violation of the

FMLA. The defendants argue that summary judgment should be granted in their

favor on this claim whether Ms. Hudak proceeds on a theory of interference with

FMLA benefits or a theory of retaliation under the FMLA. “An interference claim

requires proof that the employer denied the employee FMLA rights to which she

was entitled; a retaliation claim requires proof of discriminatory or retaliatory

intent.” Nicholson v. Pulte Homes Corp., 690 F.3d 819, 825 (7th Cir. 2012)

(internal citations omitted). Ms. Hudak only addressed the interference theory in

her response brief.

      An employee with a serious health condition that makes her unable to

perform the functions of her job is entitled to up to 12 weeks’ unpaid leave each

year under the FMLA. 29 U.S.C. § 2612(a)(1)(D); Ames v. Home Depot U.S.A.,


                                        4
  USDC IN/ND case 3:18-cv-00932-RLM document 35 filed 10/27/20 page 5 of 8


Inc., 629 F.3d 665, 668 (7th Cir. 2011). An employer can’t interfere with an

employee’s FMLA rights. 29 U.S.C. § 2615(a)(1); Pagel v. TIN Inc., 695 F.3d 622,

626 (7th Cir. 2012). “To prevail on an FMLA-interference theory, the plaintiff

employee must prove that: ‘(1) she was eligible for the FMLA’s protections; (2) her

employer was covered by the FMLA; (3) she was entitled to take leave under the

FMLA; (4) she provided sufficient notice of her intent to take leave; and (5) her

employer denied her FMLA benefits to which she was entitled.’” Pagel v. TIN.,

695 F.3d at 627 (quoting Makowski v. SmithAmundsen LLC, 662 F.3d 818, 825

(7th Cir. 2011)). The defendants argue that they are entitled to summary

judgment on Ms. Hudak’s FMLA claim because no reasonable juror could

conclude that the Board and Ms. Brandy denied her benefits.

      There is a genuine issue as to whether the defendants interfered with her

FMLA rights. Employer interference with FMLA benefits isn’t limited to denial of

leave. “Interference also encompasses ‘us[ing] the taking of FMLA leave as a

negative factor in employment actions’ and ‘discouraging an employee from using

such leave.’” Preddie v. Bartholomew Consol. Sch. Corp., 799 F.3d 806, 818 (7th

Cir. 2015) (citing 29 C.F.R. § 825.220(b)-(c); Pagel v. TIN., 695 F.3d at 631)). The

court must ask “whether the employer’s actions would discourage a reasonable

employee from taking FMLA leave.” Id. at 818, n. 35.

      The printed schedule Ms. Hudak received listed shifts that exceeded 8

hours, and it said that failure to comply would result in a performance review.

Ms. Hudak says that both Ms. Brandy and HR Director Kim Kirkowitz told her

she had to work the hours assigned or face disciplinary action. She alleges that


                                         5
  USDC IN/ND case 3:18-cv-00932-RLM document 35 filed 10/27/20 page 6 of 8


she worked 8 hours on October 25, but Ms. Brandy told her she needed to stay

longer for an evening training. Accepting these facts as true and drawing all

inferences in Ms. Hudak’s favor, a reasonable juror could conclude that her

employer discouraged her from taking leave and therefore interfered with her

FMLA rights.

      Ms. Hudak’s second claim is against Ms. Brandy for constructive discharge

in violation of her First Amendment rights. Ms. Hudak says that Ms. Brandy

retaliated against her for her supporting Tim Corbett for sheriff in the 2018

primary by denying her FMLA leave. Ms. Brandy argues that she is entitled to

summary judgment on this claim because Ms. Hudak hasn’t shown that her

support of Tim Corbett was a motivating factor in Ms. Brandy’s decisions

regarding her requests under the FMLA.

      The First and Fourteenth Amendments protect government employees

from retaliation for engaging in protected speech. Diadenko v. Folino, 741 F.3d

751, 755 (7th Cir. 2013) (citing Wackett v. City of Beaver Dam, Wis., 642 F.3d

578, 581 (7th Cir. 2011)). “In order to establish a First Amendment retaliation

claim, a public employee must show that: (1) she engaged in constitutionally

protected speech; (2) she suffered a deprivation because of her employer's action;

and (3) her protected speech was a but-for cause of the employer’s action.” Id.

The plaintiff bears the initial burden to show that her speech was at least a

motivating factor in the defendant’s decision-making process. Greene v. Doruff,

660 F.3d 975, 979 (7th Cir. 2011) (citing Mt. Healthy City Sch. Dist. Bd. of Educ.

v. Doyle, 429 U.S. 274, 287 (1977)).


                                        6
  USDC IN/ND case 3:18-cv-00932-RLM document 35 filed 10/27/20 page 7 of 8


      Ms. Brandy argues that Ms. Hudak doesn’t have any evidence that her

support for Tim Corbett in the 2018 primary was a motivating factor in any

decisions regarding her FMLA leave. Ms. Hudak counters that Ms. Brandy said

Mr. Corbett was racist and asked Ms. Hudak on multiple occasions how she

could support him or be friends with him. Ms. Hudak says these conversations

continued after Mr. Corbett lost the primary, but she doesn’t specify when they

occurred.

      Accepting Ms. Hudak’s facts as true and construing them as favorably to

her as reasonably possible, she hasn’t pointed to evidence from which a trier of

fact could find it more likely than not that her support of Mr. Corbett was a

motivating factor in any decision made about her FMLA leave. A plaintiff can

produce circumstantial evidence, including evidence of suspicious timing, at the

summary judgment stage to show a causal connection in a retaliation claim.

Kidwell v. Eisenhauer, 679 F.3d 957, 966 (7th Cir. 2012); Long v. Teachers’

Retirement Sys. of Ill., 585 F.3d 344, 350 (7th Cir. 2009) (“Circumstantial

evidence may include suspicious timing, ambiguous oral or written statements,

or behavior towards or comments directed at other employees in the protected

group.”). Suspicious timing is rarely enough on its own to raise an inference of

causation. Kidwell v. Eisenhauer, 679 F.3d at 966. To get past the summary

judgment stage, the plaintiff must show that adverse employment action took

place “close on the heels” of the protected speech, and that the person who

decided to impose the action knew of the protected speech. Id. (internal citation

omitted). The circuit court’s definition of close on the heels is context-dependent,


                                         7
  USDC IN/ND case 3:18-cv-00932-RLM document 35 filed 10/27/20 page 8 of 8


but it says it “typically allow[s] no more than a few days to elapse between the

protected activity and the adverse action.” Id. at 966-967. Ms. Hudak’s allegation

that Ms. Brandy made negative or disapproving comments about her support for

Mr. Corbett some time after the May 2018 primary isn’t enough to meet this

standard. No reasonable juror could conclude that Ms. Hudak’s evidence

demonstrates that her support for Mr. Corbett was a motivating factor in any of

Ms. Brandy’s decisions about her FMLA leave.

      Accordingly, the court GRANTS the defendants’ motion for summary

judgment as to Ms. Hudak’s claim under the First Amendment and DENIES it

as to her claim under the FMLA. [Doc. No. 30].

      SO ORDERED.

      ENTERED:      October 27, 2020


                                             /s/ Robert L. Miller, Jr.
                                            Judge, United States District Court




                                        8
